20-11133-mg        Doc 2135        Filed 09/15/21 Entered 09/15/21 16:20:33                   Main Document
                                               Pg 1 of 20



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                                       FOR PUBLICATION

                                                                             Chapter 11
AVIANCA HOLDINGS S.A., et al.,1
                                                                             Case No. 20-11133 (MG)

                                                 Debtors.                    (Jointly Administered)
---------------------------------------------------------------x

          MEMORANDUM OPINION APPROVING THIRD AMENDED DISCLOSURE
          STATEMENT, SOLICITATION PROCEDURES AND OTHER RELIEF

A P P E A R A N C E S:

MILBANK LLP
Counsel for Debtors and Debtors-In-Possession
55 Hudson Yards
New York, NY 10001
By:   Dennis F. Dunne, Esq.
      Evan R. Fleck, Esq.
      Benjamin Schak, Esq.
      Kyle R. Satterfield, Esq.

        and

2029 Century Park East
Los Angeles, CA 90067
By:   Gregory A. Bray, Esq.


1
     The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A);
Aeroinversiones de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease
Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV
International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A);
AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two Colombia
S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca Leasing, LLC (47-
2628716); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A); Aviateca, S.A.
(N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (XX-XXXXXXX); Grupo Taca
Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de
Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de
Aviación, Sociedad Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A);
Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca
de Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca S.A.
(N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The Debtors’ principal
offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.
20-11133-mg      Doc 2135     Filed 09/15/21 Entered 09/15/21 16:20:33             Main Document
                                          Pg 2 of 20



WILLKIE FARR AND GALLAGHER LLP
Counsel for the Official Committee of Unsecured Creditors
787 7th Avenue
New York, NY 10019-960
By:    Brett H. Miller, Esq.
       Todd M. Goren, Esq.

OFFICE OF THE UNITED STATES TRUSTEE, Region 2
201 Varick Street, Room 1006
New York, NY 10014
By:   Brian S. Masumoto, Esq.


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

       Pending before the Court is the Debtors’ motion for entry of an order (i) approving the

disclosure statement; (ii) approving solicitation and voting procedures; (iii) approving forms of

ballots; (iv) establishing procedures for allowing certain claims for voting purposes; (v)

scheduling a confirmation hearing; and (vi) establishing notice and objection procedures.

(“Motion,” ECF Doc. # 1983.) The Motion was filed with the Debtors’ disclosure statement (the

“Disclosure Statement,” ECF Doc. # 1982) and plan (the “Plan,” ECF Doc. # 1981) on August

10, 2021. The Debtors have made additional filings and amendments in relation to this Motion.

On August 31, 2021, the Debtors filed the liquidation analysis as well as the financial

projections. (ECF Doc. # 2067.) Subsequently, the Debtors’ filed an amended disclosure

statement (the “Amended Disclosure Statement,” ECF Doc. # 2079) and an amended plan (the

“Amended Plan,” ECF Doc. # 2078). On September 13, 2021, the Debtors filed a second

amended disclosure statement (the “Second Amended Disclosure Statement,” ECF Doc. # 2111)

and a second amended plan of confirmation (the “Second Amended Plan,” ECF Doc. # 2109).

On September 15, 2021, the Debtors filed a third amended disclosure statement (the “Third

Amended Disclosure Statement,” ECF Doc. # 2131) and a third amended plan (the “Third


                                                 2
20-11133-mg     Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33            Main Document
                                          Pg 3 of 20



Amended Plan,” ECF Doc. # 2129), which addressed the issues raised by the Court during the

September 14 hearing.

       The deadline to object to the Motion was 4:00 p.m., September 7, 2021. On September 7,

2021, William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”) filed an objection. (The “United States Trustee Objection,” ECF Doc. # 2086.) On

September 13, 2021, the Debtors filed an omnibus reply. (The “Reply,” ECF Doc. # 2114.)

       For the reasons explained below, with some limited changes that the Court required to be

made, the Third Amended Disclosure Statement is approved as containing adequate information.

The solicitation and voting procedures, the procedures for allowance of claims for voting

purposes, scheduling of the confirmation hearing, and the establishment of confirmation and

objection procedures, are all likewise approved. The objections to the Second Amended

Disclosure Statement are overruled. This Opinion deals with objections to the Disclosure

Statement raised by the United States Trustee and by several other parties in informal, unfiled

objections. It also addresses issues raised by the Court at several hearings. Obviously, other

issues may arise and will be dealt with by the Court, if necessary, at the confirmation hearing. A

separate Order approving the Third Amended Disclosure Statement and related relief will be

entered.

                             I.     OVERVIEW OF THE PLAN

       The Debtors represent that

               [t]he Plan is the result of extensive good faith negotiations, overseen by
               [Avianca Holdings S.A.’s] board of directors, among the Debtors and
               several of their key economic stakeholders. The Plan is supported by,




                                                3
20-11133-mg        Doc 2135        Filed 09/15/21 Entered 09/15/21 16:20:33                    Main Document
                                               Pg 4 of 20



                 among others, [the Committee];[2] the Consenting Noteholders,[3] which
                 collectively held a majority of the Debtors’ 9.000% Senior Secured Notes
                 due 2023 prior to giving effect to the DIP Roll-Up;[4] and a majority of the
                 holders of Tranche B DIP Facility Claims.

(Third Amended Disclosure Statement at 2.)

          The Plan specifies twenty-three classes of claims. A summary of the classes is below

(italicized classes relate to Debtors that are not proposed to be substantively consolidated):

                                                                                                     Estimated
    Class                  Description                        Status          Voting Rights
                                                                                                     Recovery
      1       Priority Non-Tax Claims                       Unimpaired     Presumed to accept           100%
      2       Other Secured Claims                          Unimpaired     Presumed to accept           100%
      3       Engine Loan Claims                             Impaired      Entitled to vote             100%
      4       Secured RCF Claims                             Impaired      Entitled to vote             100%
      5       USAV Receivable Facility Claims               Unimpaired     Presumed to accept           100%
              Grupo Aval Receivable Facility                Unimpaired     Presumed to accept
      6                                                                                                 100%
              Claims
      7       Grupo Aval Lines of Credit Claims              Impaired      Entitled to vote             100%
              Grupo Aval Promissory Note                    Unimpaired     Presumed to accept
      8                                                                                                 100%
              Claims
      9       Cargo Receivable Facility Claims              Unimpaired     Presumed to accept           100%
     10       Pension Claims                                Unimpaired     Presumed to accept           100%
              General Unsecured Avianca                      Impaired      Entitled to vote
     11                                                                                                 1.0%-
              Claims
                                                                                                        1.4%5
              General Unsecured Avifreight                  Unimpaired     Presumed to accept
     12                                                                                                 100%
              Claims



2
         At the disclosure statement hearing on September 14, 2021, the Committee’s counsel stated that the
Committee supports approval of the Second Amended Disclosure Statement and recommends confirmation of the
Second Amended Plan.
3
         “Consenting Noteholders” means those holders of 2023 Notes and/or Tranche A DIP Facility Claims that
are or become party to the Noteholder RSA, together with their respective successors and permitted assigns. (Third
Amended Plan at 6 ¶ 46.)
4
         “DIP Roll-Up” means the “roll-up” of $220 million of the 2023 Notes into the DIP Facility, as approved by
the Bankruptcy Court pursuant to the Final DIP Order. (Third Amended Plan at 8 ¶ 66.)
5
         These estimated recoveries assume that Class 11 votes to accept the Plan. (Third Amended Disclosure
Statement at 5 n.4.)
                                                        4
20-11133-mg        Doc 2135       Filed 09/15/21 Entered 09/15/21 16:20:33                 Main Document
                                              Pg 5 of 20



              General Unsecured Aerounión                 Unimpaired    Presumed to accept
    13                                                                                             100%
              Claims
    14        General Unsecured SAI Claims                Unimpaired    Presumed to accept         100%
              General Unsecured Convenience                Impaired     Entitled to vote
    15                                                                                               1%
              Claims
    16        Subordinated Claims                          Impaired     Deemed to reject             0%
              Intercompany Claims                          Impaired/    Deemed to reject/
    17                                                                                               0%
                                                          Unimpaired    presumed to accept
              Existing AVH Non-Voting Equity               Impaired     Deemed to reject
    18                                                                                               0%
              Interests
              Existing AVH Common Equity                   Impaired     Deemed to reject
    19                                                                                              N/A
              Interests
              Existing Avifreight Equity                  Unimpaired    Presumed to accept
    20                                                                                              N/A
              Interests
    21        Existing SAI Equity Interests               Unimpaired    Presumed to accept          N/A
    22        Other Existing Equity Interests              Impaired     Deemed to reject            N/A
              Intercompany Interests                       Impaired/    Deemed to reject/
    23                                                                                              N/A
                                                          Unimpaired    presumed to accept


(Third Amended Disclosure Statement at 4–6.)

         The Third Amended Disclosure Statement also details the treatment of administrative

expense and other unclassified claims. (Id. at 35–39.)

         The Debtors propose partial substantive consolidation under the Plan, by which all

Debtors except Aerounión,6 Avifreight,7 and SAI8 will be consolidated “solely for voting,

Confirmation, and distribution purposes.” (Third Amended Plan at 45; see also Third Amended

Plan at 23 ¶ 216 (defining “Unconsolidated Debtors” as Aerounión, Avifreight, and SAI).)




6
         “Aerounión” means Aero Transporte de Carga Unión, S.A. de C.V. (Third Amended Plan at 2 ¶ 12.)
7
         “Avifreight” means Avifreight Holding Mexico S.A.P.I. de C.V. (Third Amended Plan at 3 ¶ 19.)
8
         “SAI” means Servicios Aeroportuarios Integrados SAI S.A.S. (Third Amended Plan at 20 ¶ 180.)
                                                      5
20-11133-mg       Doc 2135       Filed 09/15/21 Entered 09/15/21 16:20:33            Main Document
                                             Pg 6 of 20



       The Debtors’ proposed timeline through the confirmation hearing is as follows:

                               Event                                       Date and Time
                                                                     (prevailing Eastern Time)
  Disclosure Statement Objection Deadline                       September 7, 2021, at 4:00 p.m.
  Voting Record Date                                            September 9, 2021
  Disclosure Statement Hearing                                  September 14, 2021, at 10:00 a.m.
  Deadline for Commencement of Solicitation                     September 21, 2021, or 5 business
                                                                days after entry of the Disclosure
                                                                Statement Order, whichever is later
  Publication Deadline                                          10 business days before
                                                                Confirmation Hearing
  Plan Supplement Filing Deadline                               10 business days before
                                                                Confirmation Hearing
  Voting Deadline                                               7 business days before Confirmation
                                                                Hearing, at 4:00 p.m.
  Deadline to File Voting Report                                5 business days before Confirmation
                                                                Hearing, at 4:00 p.m.
  Plan Objection Deadline                                       5 business days before Confirmation
                                                                Hearing, at 4:00 p.m.
  Deadline to File Confirmation Brief and Plan Reply            2 days before Confirmation Hearing,
                                                                at 12:00 p.m.
  Confirmation Hearing                                          October 26, 2021, at 10:00 a.m., or
                                                                as soon thereafter as the Debtors
                                                                may be heard

(Motion at 8.)

                    II.    ADEQUACY OF DISCLOSURE STATEMENT

       A.        Legal Standard

       Under section 1125 of the Bankruptcy Code, a disclosure statement contains “adequate

information” if it contains:


                 information of a kind, and in sufficient detail, as far as is reasonably
                 practicable in light of the nature and history of the debtor and the condition
                 of the debtor’s books and records, including a discussion of the potential
                 material Federal tax consequences of the plan to the debtor, any successor
                 to the debtor, and a hypothetical investor typical of the holders of claims or
                 interests in the case, that would enable such a hypothetical investor of the
                 relevant class to make an informed judgment about the plan.

11 U.S.C. § 1125(a)(1).
                                                   6
20-11133-mg      Doc 2135       Filed 09/15/21 Entered 09/15/21 16:20:33             Main Document
                                            Pg 7 of 20



       Section 1125 further provides that the Court shall consider “the complexity of the case,

the benefit of additional information to creditors and other parties in interest, and the cost of

providing additional information” when determining if a disclosure statement provides adequate

information. Id. Pursuant to section 1125 and its legislative history, courts have held that

               a disclosure statement must contain all pertinent information bearing on the
               success or failure of the proposals in the plan of reorganization. A
               disclosure statement should likewise contain all material information
               relating to the risks posed to creditors and equity interest holders under the
               proposed plan of reorganization. The disclosure statement, on the other
               hand, should not be burdened with overly technical and extremely
               numerous additions, where such information would serve only to diminish
               the understanding of a typical creditor or interest holder.

In re Cardinal Congregate I, 121 B.R. 760, 765–66 (Bankr. S.D. Ohio 1990) (internal quotation

marks and citations omitted).

       Furthermore, a disclosure statement is intended to be a source “of factual information

upon which one can make an informed judgment about a reorganization plan,” and not “an

advertisement or a sales brochure.” In re Eagan, 33 B.R. 672, 676–77 (Bankr. N.D. Ill. 1983).

Accordingly, “disclosure statements must contain factual support for any opinions contained

therein since opinions alone do not provide the parties voting on the plan with sufficient

information upon which to formulate decisions.” 7 COLLIER ON BANKRUPTCY ¶ 1125.02[2].

       Other courts have created a non-exhaustive list of factors that should be disclosed, with

the qualification that “[d]isclosure of all factors is not necessary in every case.” In re Metrocraft

Publ’g Servs., 39 BR 567, 568 (Bankr. N.D. Ga. 1984). The factors are:

               (1) the events which led to the filing of a bankruptcy petition; (2) a
               description of the available assets and their value; (3) the anticipated future
               of the company; (4) the source of information stated in the disclosure
               statement; (5) a disclaimer; (6) the present condition of the debtor while in
               Chapter 11; (7) the scheduled claims; (8) the estimated return to creditors
               under a Chapter 7 liquidation; (9) the accounting method utilized to produce
               financial information and the name of the accountants responsible for such
                                                  7
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33              Main Document
                                           Pg 8 of 20



               information; (10) the future management of the debtor; (11) the Chapter 11
               plan or a summary thereof; (12) the estimated administrative expenses,
               including attorneys’ and accountants’ fees; (13) the collectability of
               accounts receivable; (14) financial information, data, valuations or
               projections relevant to the creditors’ decision to accept or reject the Chapter
               11 plan; (15) information relevant to the risks posed to creditors under the
               plan; (16) the actual or projected realizable value from recovery of
               preferential or otherwise voidable transfers; (17) litigation likely to arise in
               a non-bankruptcy context; (18) tax attributes of the debtor; and (19) the
               relationship of the debtor with affiliates.

Id. (citations omitted); see also In re Phoenix Petroleum, 278 B.R. 385, 406 n.6 (Bankr. E.D. Pa.

2001); 7 COLLIER ON BANKRUPTCY ¶ 1125.02[2].

       B.      Analysis

       The Third Amended Disclosure Statement is comprehensive and informative. On August

31, 2021, the Debtors filed the liquidation analysis as well as related financial projections (ECF

Doc. # 2067) and these exhibits have been included in the Third Amended Disclosure Statement

(see ECF Doc. # 2131 Ex. C and Ex. D.) Now that the liquidation analysis and financial

projections have been filed, the Court concludes that, with the limited changes that the Court

required and which are described below, the Court APPROVES the Third Amended Disclosure

Statement as containing adequate information. The objections of the United States Trustee,

discussed below, are OVERRULED.

               1.      The Timing of the Filing of the Plan Supplement

       The Third Amended Disclosure Statement currently lacks many important details about

the Third Amended Plan that the Debtors propose to include later in the Plan Supplement. The

Plan Supplement is defined as follows:

               “Plan Supplement” means the compilation of documents (or forms
               thereof),schedules, and exhibits to the Plan, which, with respect to the
               documents identified in clauses (a) through (g) below, shall be filed no
               later than fourteen (14) days before the Plan Objection Deadline and, with
               respect to the documents identified in clauses (h) through (k) below, shall
                                                  8
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33          Main Document
                                           Pg 9 of 20



               be filed no later than seven (7) days before the Plan Objection Deadline, as
               each may be amended, supplemented, or modified from time to time in
               accordance with this Plan, the Bankruptcy Code, and the Bankruptcy
               Rules, to be filed with the Bankruptcy Court which may include, as
               applicable:(a) the New Organizational Documents; (b) the Description of
               Restructuring Transactions; (c) the Schedule of Assumed Contracts (as
               amended, supplemented, or modified); (d) the Schedule of Retained
               Causes of Action; (e) the Transaction Steps; (f) the Warrant Agreement;
               (g) the Secured RCF Amendment; (h) a list of the members of the New
               Boards (to the extent known); (i) the Exit Facility Indenture(s); (j) the
               Shareholders Agreement; and (k) such other documents as are necessary
               or advisable to implement the Restructuring. For the avoidance of doubt,
               the Debtors shall have the right to amend, supplement, or modify the Plan
               Supplement through the Effective Date in accordance with this Plan, the
               Bankruptcy Code, and the Bankruptcy Rules. The Committee shall have
               consultation rights with respect to the documents included in the Plan
               Supplement (including any amendments, supplements, and/or
               modifications thereto) to the extent such documents materially impact the
               rights of holders of General Unsecured Avianca Claims; provided, that the
               Committee’s consultation rights with respect to the list of the members of
               the New Boards shall be limited to consultation regarding the appointment
               of one independent directorto the Reorganized AVH Board, in accordance
               with Article V.J.1 of the Plan.

(Third Amended Plan ¶ 155, at 17.)

       As it was filed, the Second Amended Plan sought to have the Plan Supplement be filed

no later than seven days before the deadline to object to the plan. Because of the importance of

the information that will be included in the Plan Supplement, the Court believed that providing

this information to creditors who are entitled to vote seven days before the voting deadline would

not provide sufficient time for creditors to consider the information. The Plan Supplement will

likely be lengthy and complex. Seven days is simply not sufficient time comprehensively review

all of this information. To allow the claim and interest holders to make a well-informed

decision, the Court required that portions of the Plan Supplement be filed on or before October 5,

2021, and the remainder of the information be filed on or before October 12, 2021, as more

particularly set forth in the order approving the disclosure statement.

                                                 9
20-11133-mg       Doc 2135        Filed 09/15/21 Entered 09/15/21 16:20:33                  Main Document
                                             Pg 10 of 20



                 2.      The Recommendation of the Creditors Committee

        In the Second Amended Disclosure Statement, the Debtors included a Committee

Recommendation Letter from the Committee that includes a conspicuous heading in bold

language that states: “[The Committee] urges all holders of unsecured claims to vote to

ACCEPT the Joint Chapter 11 Plan of Avianca Holdings, S.A. and its Affiliated Debtors.”

(ECF Doc. # 2131 Ex. E.) The Committee’s recommendation to accept the plan cannot be any

clearer.9

                 3.      Some Miscellaneous Clarifications Had to Be Made

        Some minor issues needed to be clarified in a revised disclosure statement, including the

following, which are reflected in the Third Amended Disclosure Statement:

                the method of selection for the reorganized debtors’ directors and officers
                 (regarding section 1129(a)(5)); and

                required regulatory approvals (regarding section 1129(a)(6)).

                 4.      Third-Party Non-Debtor Releases

        There are two issues that the Court raised with Debtors’ counsel at an earlier hearing in

this case shortly after the Disclosure Statement was filed: (i) whether the releases in the Plan

cover claim and interest holders who are not entitled to vote, and (ii) whether the requested

partial substantive consolidation is proper in this case. The objections to the Disclosure

Statement filed by the United States Trustee also focus on the third-party releases. The issue at

this stage is the adequacy of disclosure regarding the third-party releases included in the Third

Amended Disclosure Statement. Whether the releases should ultimately be approved may be


9
        The Committee’s draft letter refers to the Plan and Disclosure Statement filed on August 10, 2021. The
Second Amended Disclosure Statement and Second Amended Plan were filed on September 13, 2021. The
Committee’s counsel confirmed that the Committee supports the Second Amended Disclosure Statement and
Second Amended Plan. The letter was subsequently revised accordingly to include references to the Third Amended
Plan and the Third Amended Disclosure Statement.
                                                      10
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33             Main Document
                                          Pg 11 of 20



raised by objections to confirmation. Of course, if proposed plan provisions are unconfirmable

as a matter of law, it may be appropriate to reject the provisions at the disclosure statement stage

to avoid the unnecessary time and expense in moving forward to solicitation, voting and plan

confirmation. But such a result is clearly not called for here. The Debtors in fact propose

consensual third-party releases with opt-out provisions. The Court concludes that adequate

information about the releases is provided in the Third Amended Disclosure Statement.

        Third-party releases and related injunctions in chapter 11 plans and confirmation orders

are “proper in only rare cases.” Deutsche Bank AG v. Metromedia Fiber Network, Inc. (In re

Metromedia Fiber Network, Inc.), 416 F.3d 136, 141 (2d Cir. 2005). Bankruptcy courts have

approved non-debtor releases where:

               the estate received substantial consideration[,] . . . the enjoined claims were
               channeled to a settlement fund rather than extinguished[,] . . . the enjoined
               claims would indirectly impact the debtor’s reorganization by way of
               indemnity or contribution[,] . . . the plan otherwise provided for the full
               payment of the enjoined claims[, and] the affected creditors consent[ed].

Id. at 142.

        If third-party releases are consensual or not objected to after proper notice, “courts

generally approve them unless they are truly overreaching on their face.” In re MPM Silicones,

LLC, No. 14-22503-RDD, 2014 WL 4436335, at *32 (Bankr. S.D.N.Y. Sept. 9, 2014). The

Debtors propose consensual third-party releases in this case.

        The Third Amended Plan provides for third-party releases in Article IX.E. (Third

Amended Plan at 77–78.) The Third Amended Plan defines “Releasing Parties” as follows:

               “Releasing Parties” means, collectively, each of the following in their
               capacity as such: (i) each of the Released Parties (other than the Debtors
               and the Reorganized Debtors); (ii) all holders of Claims that vote to accept
               the Plan; (iii) all holders of Claims or Interests that are Unimpaired under
               the Plan and do not opt out of granting the releases in Article IX.E of the
               Plan; and (iv) all holders of Claims in Classes that are entitled to vote under
                                                 11
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33              Main Document
                                          Pg 12 of 20



               the Plan but that (a) vote to reject the Plan or do not vote either to accept or
               reject the Plan and (b) do not opt out of granting the releases in Article IX.E
               of the Plan; and (v) with respect to each of the foregoing Entities and
               Persons set forth in clauses (ii) through (iv), all of such Entities’ and
               Persons’ respective Related Parties.

(Id. ¶ 170, at 19 (emphasis added).)

       Under subpart (iii) of the definition above, the release explicitly covers claim and interest

holders who are unimpaired under the Plan, but in an important change between the Amended

Plan and the Third Amended Plan, the provision now provides unimpaired creditors with the

right to opt-out of granting the included releases. This change resolves one of the objections of

the United States Trustee, discussed below.

       Another important clarification in the Third Amended Disclosure Statement that

addresses a question raised by the Court at an earlier hearing is that the creditors who are deemed

to reject the Third Amended Plan and are therefore not entitled to vote are not deemed to have

granted the releases. (See Third Amended Disclosure Statement at 91.)

       C.      Objections

               1.       The United States Trustee Objection

       The United States Trustee objects to the Disclosure Statement on three grounds. First,

the United States Trustee objects to the third-party releases in the Plan because the Debtors seek

approval of third-party releases from creditors that reject the Plan or abstain from voting, but fail

to Opt-Out of the releases. (United States Trustee Objection at 8.) The United States Trustee

argues that the Disclosure Statement fails to explain why creditors that vote to reject the Plan or

abstain from voting should have their rights against third-parties stripped away. (Id. at 8–9

(citing In re SunEdison, 576 B.R. 453, 461 (Bankr. S.D.N.Y. 2017) (Bernstein, S.) (holding that

creditors that abstained from voting did not consent to non-debtor releases under the Debtor’s


                                                 12
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33              Main Document
                                          Pg 13 of 20



plan)).) Instead, the United States Trustee argues that consent to third-party releases “should be

demonstrated through an unequivocal opt-in procedure.” (Id. at 9.) For legal support, the United

States Trustee cites to Chassix Holdings, Inc., 533 B.R. 64, 79 (Bankr. S.D.N.Y. 2015), where

Judge Wiles held, an “additional ‘opt out’ requirement [for a rejecting creditor] . . . . would have

been little more than a Court-endorsed trap for the careless or inattentive creditor.” (Id. at 8.)

Additionally, the United States Trustee argues that the Disclosure Statement should make clear

whether the Plan intends to impose non-consensual third-party releases pursuant to Metromedia.

(Id. at 9.)

        Second, the United States Trustee objects that the Disclosure Statement fails to

adequately explain the basis for imposing third-party releases on creditors that are identified as

unimpaired and are not entitled to vote on the Plan. (Id. at 9–10.) The United States Trustee

argues that unimpaired class should be provided with a Notice of Non-voting status with an

optional Release Opt-In Form. (Id. at 10.)

        The United States Trustee’s third objection is that the Disclosure Statement fails to

adequately explain the basis for imposing a “death trap” provision that seeks to induce Class 11

creditors to vote for the Plan by providing those Class 11 creditors who vote for the plan an

additional $6 million in recoveries (or the equivalent in equity, if properly elected). (Id.)

               2.      Debtors’ Reply

        In their Reply, the Debtors respond to the three objections raised in the United States

Trustee Objection.

        First, the Debtors argue that the law does not support the United States Trustee’s

argument that a creditor can only validly consent to the third-party release by affirmatively

opting in, rather than those creditors who decline to opt out. (Reply ¶ 8.) The Debtors argue that

                                                 13
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33              Main Document
                                          Pg 14 of 20



“the vast majority of cases in this District and elsewhere have accepted the opt-out structure as

being fair to creditors and consistent with due process.” (Id. ¶ 9 (citing cases).) In particular, the

Debtors cite to Judge Chapman’s explanation that the opt-out structure is permissible because

“[i]naction is action under appropriate circumstances. When someone is clearly and squarely

told if you fail to act your rights will be affected, that person is then given information that puts

them on notice that they need to do something else or else. That’s not a trap.” (Id. ¶ 10 (citing

Tr. of Hr’g at 27–28, In re Cumulus Media Inc., No. 17-13381 (Bankr. S.D.N.Y. Feb. 1, 2018).)

Here, the Debtors argue the Solicitation Package adequately discloses the full text of the third-

party release with clear instructions of how to opt-out of them. (Id. ¶ 11.)

       The Debtors also distinguish the case cited by the United States Trustee, Chassix, by

arguing that in Chassix, “the debtors proposed that the releases would bind all creditors who

were deemed to reject the plan (and who therefore did not vote). Here, every person who the

Debtors propose to bind by the third-party releases will receive an opportunity to opt out.” (Id. ¶

13.) The Debtors are correct that the debtors in Chassix proposed releases that would bind

creditors who were not entitled to vote (and were deemed to reject the plan). However, as the

United States Trustee points out in its objection (see United States Trustee Objection at 8), the

Chassix court also took issue with the proposed releases because they would have bound

creditors who voted to reject the plan unless they affirmatively opted out. Chassix, 533 B.R. at

79 (“As to creditors who might vote to reject the Plan: the Court noted that it was difficult to

understand why any other action should be required to show that the creditor also objected to the

proposed third party releases.”) In Chassix, the debtors ultimately “agreed to modify the

proposed Ballots so that creditors who rejected the Plan would be given the ability to ‘opt in’ to

the proposed releases by checking a box indicating their desire to do so.” (Id.)

                                                  14
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33            Main Document
                                          Pg 15 of 20



       The Debtors also distinguish In re Sun Edison, Inc. because that case does not address the

question of opt-out versus opt-in, and only held that “consent” requires non-voting creditors to

be able to elect whether to be bound by third-party releases.” (Reply ¶ 14; see In re Sun Edison,

Inc. 576 B.R. at 463–64.) Further, the Debtors argue that the opt-out structure is consistent with

the United States Supreme Court’s views on consent in the context of class action releases. (Id. ¶

12 (citing Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985) and Mullane v. Cent.

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).)

       In the Reply, the Debtors provide that they have responded to the second objection raised

by the United States Trustee (that creditors in unimpaired classes should not be bound by the

Third-Party Release) by revising the Plan and the relevant Non-Voting Status Notice to permit

members of unimpaired classes to opt out of the Third-Party Release. (Id. ¶ 4.)

       With respect to the United States Trustee’s third objection, the Debtors assert that the

Disclosure Statement sufficiently explains the incremental recovery of $6,000,000 in value to

members of Class 11 (General Unsecured Avianca Claims) that choose to vote to accept the

Plan. (Id. ¶ 15.) In response to the United States Trustee’s objection, the Debtors have added to

the Disclosure Statement a new risk factor that explains the potential effect of different voting

outcomes on the distribution to claimholders in Class 11. (Id. ¶ 16.)

               3.      Villegas Statement

       In their Reply, the Debtors note that they also received an email statement from Saúl

Villegas Ramos (the “Villegas Statement”). Mr. Villegas appeared at the hearing on the Second

Amended Disclosure Statement and was heard by the Court. The Debtors explain that the

Villegas Statement relates to his assertion that Mr. Villegas, a former employee of non-debtor

Avianca Perú, S.A., has about not having been paid certain amounts that he believes he is owed

                                                 15
20-11133-mg      Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33            Main Document
                                          Pg 16 of 20



under Peruvian law. (Id. ¶ 7.) According to the Debtors, Avianca Perú had become subject to a

liquidation proceeding under the laws of Perú prior to the filing of the Chapter 11 Cases and so

the Debtors do not believe there is any basis for Mr. Villegas, or any similarly situated employee

of that entity, to assert claims against any Debtor (and Mr. Villegas did not file any proof of

claim against any Debtor despite having been served with the bar date notice). (Id.)

               4.      Burlingame Objection

       In the Debtors’ Reply, the Debtors note that they received an informal objection from

Blake Kim (“Mr. Kim”) on behalf of Burlingame Investment Partners LP (“Burlingame”). The

Debtors explain that Burlingame was a holder of the 2023 Notes who declined to participate in

Court-approved roll-up of those securities. (Id. ¶ 6.) The Debtors assert that Burlingame objects

that the 2023 Notes are not unsecured and that the Debtors’ financial projections are too

pessimistic. (Id.) The Debtors argue that these are not proper objections to the adequacy of the

Disclosure Statement and that the financial projections were based on the most recently available

information and remain consistent with the Debtors’ current views. (Id.)

       This Court notes that Mr. Kim, a Californian resident, failed to file a timely objection to

the Disclosure Statement, or for that matter, to any other prior motion or matters raised in this

case and ruled on by the Court. Mr. Kim’s objections actually deal with prior orders entered by

the Court, particularly with respect to the approval of debtor-in-possession financing, and

adequate protection and security provided to the DIP lenders. Some of Mr. Kim’s objections

may more properly be characterized as objections to confirmation, which if properly and timely




                                                 16
20-11133-mg        Doc 2135        Filed 09/15/21 Entered 09/15/21 16:20:33                     Main Document
                                              Pg 17 of 20



raised, may be considered during the confirmation hearing.10 In any event, Mr. Kim’s objections

to the disclosure statement are OVERRULED.

                 5.    Other Potential Parties-in-Interest

        During the September 14 hearing on the Second Amended Disclosure Statement, the

Court heard from at least 12 other people, most of whom are not attorneys, who were appearing

from Columbia (where Avianca is based) or from Perú, where a non-debtor Avianca affiliate,

Avianca Perú, S.A., is the subject of a liquidation proceeding. Many of the individuals who

spoke at the hearing had questions about why they received notice of the hearing, and what, if

any, connection they have to the proceedings in this Court. As is often the case, parties to whom

notice of hearings is sent are “over inclusive,” to assure that anyone with a potential interest in

the proceedings has notice and an opportunity to appear and be heard. For some of the people

who were heard by the Court, English is not their first language. Many of the people who

addressed the Court had questions about the proceedings. Counsel for the Debtors and for the

Creditors Committee have communicated with some potential parties in interest. The Court

directed that when the disclosure statement and solicitation materials are distributed, counsel for

the Debtors and for the Committee file a notice identifying people with whom parties-in interest

may communicate, hopefully including individuals who speak Spanish. The cover letter and

ballot that will be provided to creditors will also include a Spanish language translation.




10
         The Debtors’ counsel stated that Mr. Kim’s claim is actually held by an LLC, which is required to be
represented by counsel rather than by an individual, such as Mr. Kim, who is not a lawyer.
                                                        17
20-11133-mg         Doc 2135        Filed 09/15/21 Entered 09/15/21 16:20:33                     Main Document
                                               Pg 18 of 20



III.     THE DISCLOSURE STATEMENT CONTAINS ADEQUATE INFORMATION

         The Court finds and concludes that the Third Amended Disclosure Statement contains

adequate information as required by section 1125 of the Bankruptcy Code. With the few

changes as were made by the requirements stated above, the Third Amended Disclosure

Statement, the Third Amended Plan, and the solicitation materials may be mailed to creditors.

The Confirmation hearing in these chapter 11 cases will be scheduled for October 26, 2021.

         More importantly though, the Third Amended Disclosure Statement has sufficiently

addressed the objections of the United States Trustee—specifically in clarifying that (1) the

third-party releases do not apply to apply to impaired creditors who are deemed to reject and

therefore do not vote on plan confirmation; and (2) unimpaired creditors who are deemed to

accept will be provided the opportunity opt-out of the releases. With respect to the United States

Trustee objection that an opt-in rather than opt-out procedure must be followed for a consensual

release to be effective, the objection is OVERRULED.

         As catalogued in the Debtors’ Reply, numerous cases in this district and elsewhere have

approved the use of an opt-out procedure.11 I agree with Judge Chapman’s analysis in Cumulis


11
          See Reply ¶ 9, at 4–5 (“However, the vast majority of cases in this District and elsewhere have accepted
Stearns Holdings, LLC, Case No. 19-12226 (SCC) (Bankr. S.D.N.Y. Nov. 13, 2019) [ECF No. 459]
(confirming plan with opt-out third-party releases over objection of U.S. Trustee); In re Ditech Holding Corp.,
Case No. 19-10412 (JLG) (Bankr. S.D.N.Y. Sept. 16, 2019) [ECF No. 1404] (same); In re Nine West
Holdings, Inc., Case No. 18-10947 (SCC) (Bankr. S.D.N.Y. Feb. 27, 2019) [ECF No. 1308] (confirming plan with
opt-out third-party releases over objectionsof U.S. Trustee and SEC); In re Tops Holding II Corp., Case No.
18-22279 (RDD) (Bankr. S.D.N.Y. Nov. 9, 2018) [ECF No. 765] (confirming plan with opt-out third-party
releases overobjection of U.S. Trustee); see also In re Insys Therapeutics, Inc., Case No. 19-11292 (KG) (Bankr. D.
Del. Jan. 16, 2020) [ECF No. 1115] (confirming plan with opt-out third-party releases overobjections of U.S.
Trustee and SEC); In re Gen. Wireless Opers. Inc., Case No. 17-10506 (BLS) (Bankr. D. Del. Oct. 26, 2017) [ECF
No. 1117] (confirming plan with opt-out third-party releases over objection of creditor); In re Abeinsa Holding Inc.,
Case No. 16-10790 (KJC) (Bankr. D. Del. Dec. 15, 2016) [ECF No. 1042] (confirming plan with opt-out third-party
releases over objectionof U.S. Trustee); In re Indianapolis Downs, LLC, Case No. 11-11046 (BLS) (Bankr. D.
Del. Mar. 20, 2013) [ECF No. 1767] (confirming plan with opt-out third-party releases over objectionsof U.S.
Trustee and certain creditors); cf. Aralez Pharm. US Inc., Case No. 18-12425 (MG) (Bankr. S.D.N.Y. May 7, 2019)
[ECF No. 677] (confirming plan with third-party releases that bound allcreditors who vote to accept the Plan and
all creditors who do not opt out of the releases); In re Quirky, Inc., Case No. 15-12596 (MG) (Bankr. S.D.N.Y.
July 15, 2016) [ECF No. 474] (same); In re Dewey & LeBoeuf LLP, Case No. 12-12321 (MG) (Bankr. S.D.N.Y.
                                                         18
20-11133-mg       Doc 2135       Filed 09/15/21 Entered 09/15/21 16:20:33                 Main Document
                                            Pg 19 of 20



Media—the opt-out structure is permissible provided that a clear and prominent explanation of

the procedure is given as it has been here. To repeat Judge Chapman’s conclusion: “Inaction is

action under appropriate circumstances. When someone is clearly and squarely told if you fail to

act your rights will be affected, that person is then given information that puts them on notice

that they need to do something or else. That’s not a trap.” Tr. of Hr’g at 27–28, In re Cumulus

Media Inc., No. 17-13381 (Bankr. S.D.N.Y. Feb. 1, 2018). The proposed ballot here clearly

explains the required procedure.

        The opt-out structure is consistent with the Supreme Court’s authority on consent in the

context of class action releases. In Phillips Petroleum Co. v. Shutts, the Court upheld an “opt-

out” class action structure, stating that “[t]he plaintiff must receive notice plus an opportunity to

be heard and participate in the litigation, whether in person or through counsel. The notice must

be the best practicable, ‘reasonably calculated, under all the circumstances, to apprise interested

parties of the pendency of the action and afford them an opportunity to present their objections.’”

472 U.S. 797, 812 (1985) (citing Mullane, 339 U.S. 306, 314). Moreover, in Mullane, the

Supreme Court explained:

                An elementary and fundamental requirement of due process in any
                proceeding which is to be accorded finality is notice reasonably calculated,
                under all the circumstances, to apprise interested parties of the pendency of
                the action and afford them an opportunity to present their objections. The
                notice must be of such nature as reasonably to convey the required
                information, and it must afford a reasonable time for those interested to
                make their appearance. But if with due regard for the practicalities and
                peculiarities of the case these conditions are reasonably met the
                constitutional requirements are satisfied. ‘The criterion is not the possibility
                of conceivable injury, but the just and reasonable character of the
                requirements, having reference to the subject with which the statute deals.’

Mullane, 339 U.S. 306, 314–15 (internal citations omitted).

Feb. 27, 2013) [ECF No. 1144] (same); In re Borders Grp., Inc., Case No. 11-10614 (MG) (Bankr. S.D.N.Y. Dec.
21,2011) [ECF No. 2384] (same); In re Mesa Air Grp., Inc., Case No. 10-10018 (MG) (Bankr. S.D.N.Y. Jan.
20, 2011) [ECF No. 1448] (same).”)
                                                     19
20-11133-mg       Doc 2135      Filed 09/15/21 Entered 09/15/21 16:20:33                Main Document
                                           Pg 20 of 20



        Permitting the use of an opt-out procedure also results in overruling of the United States

Trustee’s objection that the releases are not effective as to any creditor that has the right to vote

but fails to return a ballot (i.e., abstains from voting). If a creditor with a right to vote is sent a

ballot that clearly explains that the ballot must be returned and the opt-out box checked if the

creditor elects not to approve the third-party release, the release is effective as to that creditor.

                                      IV.    CONCLUSION

        For the reasons explained above, with the limited changes that the Court has directed, the

objections to the Second Amended Disclosure Statement are OVERRULED.

        The Third Amended Disclosure Statement is approved as containing adequate

information. The solicitation and voting procedures, the procedures of allowance of claims for

voting purposes, scheduling of the confirmation hearing, and the establishment of confirmation

and objection procedures, are all likewise approved.

        The Confirmation Hearing in this case is scheduled for Tuesday, October 26, 2021, at

10:00 a.m., New York time. Depending on the Court’s COVID protocols then in place, the

hearing will either be a hybrid hearing, with those who are fully vaccinated able to appear in

Court in-person and anyone else able to appear by Zoom for Government, or the hearing will be

entirely remote utilizing Zoom for Government.

        As already stated, a separate Order approving the Third Amended Disclosure Statement

and other relief will be entered.

Dated: September 15, 2021
       New York, New York

                                                   _____  Martin Glenn____________
                                                              MARTIN GLENN
                                                         United States Bankruptcy Judge


                                                   20
